DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.


Remarks
Claims 1 and 7 are amended.
Claims 5-6 and 17-49 are cancelled.
Claims 1-4 and 7-16 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1).
	Regarding claim 1, FROLOV teaches an optoelectronic device (see the photovoltaic device, Figs. 3, 7, 8, 17) comprising:
a photoabsorbing surface (see the photoaborbing surface of the two semiconductor layers 723 and 724); 
a polymer layer (see the transparent polymer substrate 710; [0043] The substrate material may be, for example, glass, such as soda-lime glass, polymer, such as polyimide, other crystalline or amorphous transparent insulator materials or a composite material; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polymer material for the transparent substrate in the device of FROLOV, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) comprising a first surface and a second surface (see the bottom surface and the top surface of the transparent polymer substrate 710), wherein the first surface defines a plurality of triangular grooves filled with a conductive material (see the plurality of triangular grooves 715 filled with electrically conducting material) (see Figs. 7, 8, [0047], claim 20), wherein the plurality of triangular grooves form three-dimensional contacts (see the three-dimensional contacts of the plurality of triangular grooves 715) that includes at least one surface (see the surface of the plurality of triangular grooves 715) such that at least a portion of radiation incident on the at least one surface is redirected onto the photoabsorbing surface (see Figs. 7, 8); and 
a layer of transparent conductor in contact with the photoabsorbing surface and the polymer layer (see the transparent conducting layer 725 in contact with the photoaborbing surface of the two semiconductor layers 723 and 724 and the transparent polymer substrate 710; see Figs. 7, 8; Claim 1, providing an electro-optical module having at least one transparent conducting layer; Claim 20, depositing a transparent conducting layer onto said base substrate; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the transparent conducting material for the conducting layer in the device of FROLOV, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)); 
wherein the layer of transparent conductor comprises a transparent conductive oxide material, a conductive polymer, or a nanowire mesh ([0040] Various large area electro-optic devices currently utilize thin-layers of optically transparent and electrically conductive materials. Most prominent examples of such electro-optic devices include photovoltaic devices and light emitting devices; both of these devices make use of so-called transparent conductive oxides (TCO) materials; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the transparent conducting oxide for the transparent conducting layer in the device of FROLOV, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).

Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
Regarding the claimed “wherein the layer of transparent conductor has a thickness of less than 200 nm”, it would have been obvious to one having ordinary skill in the art to include the instant claimed thickness of the transparent conductive oxide as the thickness of the prior art since the Federal Circuit held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A.

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	FROLOV teaches the conductive material comprises silver nanoparticle ink (see the nanoparticle silver ink; [0064] The grooves may then be filled with a nanoparticle silver ink).  
	
	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	FROLOV teaches the plurality of triangular grooves is in a grid pattern (see the grid pattern of the plurality of triangular grooves in Fig. 3).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	FROLOV teaches the polymer layer has a thickness of less than 500 um ([0064] The thickness range for this substrate may be between 20 microns and 1 mm; Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of MARTORELL (US 20150200320 A1).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the photoabsorbing surface comprises a material selected from the group consisting of: a III-V material, GaAs, CdTe, GICS, perovskite, and silicon”, FROLOV does not explicitly disclose the claimed material.  However, MARTORELL discloses a photovoltaic device, wherein the active layer comprises a thin film hetero-junction of n and p inorganic semiconductors such as a-Si, CIGS, CdTe, Kesterites, DSSC, perovskites [0018].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the a-Si, CIGS, CdTe, or perovskites material for the semiconductor layers in the device of FROLOV as taught by MARTORELL, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a sub silicon solar cell”, FROLOV does not explicitly disclose the claimed “a sub silicon solar cell”.  However, MARTORELL discloses a photovoltaic device, wherein the active layer comprises a thin film hetero-junction of n and p inorganic semiconductors such as a-Si, CIGS, CdTe, Kesterites, DSSC, perovskites [0018].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the a-Si for the semiconductor layers in the device of FROLOV as taught by MARTORELL, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of GEE (US 5951786).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a plurality of existing metallic contacts on the photoabsorbing surface”, FROLOV teaches a plurality of existing contacts on the photoabsorbing surface (see the plurality of the conducting epoxy contacts 1725 in Fig. 17), but does not explicitly disclose the claimed “metallic”.  GEE discloses a photovoltaic modules, wherein the conductive epoxy adhesive comprises conductive metal particles (see claims 1-2, 13-14).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive metal particles in the conducting epoxy in the device of FROLOV as taught by GEE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified FROLOV teaches a plurality of existing metallic contacts (see the plurality of the conducting epoxy contacts with conductive metal particles) on the photoabsorbing surface (see Fig. 17 of FROLOV).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	Modified FROLOV teaches solder material (see the solder bumps 1715 in Fig. 17 of FROLOV) in contact with at least one of the existing metallic contacts and the conductive material of at least one of the plurality of triangular grooves (see the rejection of claim 3 and Fig. 17 of FROLOV).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of HERMANS (US 20130026593 A1).
	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the polymer layer comprises a material selected from the group consisting of: ethylene-vinyl acetate, polydimethylsiloxane, polyurethane, and polymethylmethacrylate”, FROLOV teaches the polymer layer (see the rejection of claim1), but does not explicitly disclose the claimed “a material selected from the group consisting of: ethylene-vinyl acetate, polydimethylsiloxane, polyurethane, and polymethylmethacrylate”.  However, HERMANS discloses a thin film photovoltaic device, wherein the thin film photovoltaic device comprises a relief textured transparent cover plate (see Abstract), wherein the relief textured transparent cover plate can be made of polymeric materials, of which examples of polymeric materials are acrylics such as polymethylmethacrylate (PMMA), polycarbonate (PC), polyurethanes (PU) and fluoropolymers such as polyvinylidenefluoride (PVDF), polytetrafluoroethylene (PTFE), polyvinylfluoride (PVF), Perfluoroalkoxy (PFA), Fluorinated ethylene propylene (FEP), or Ethylene tetrafluoroethylene (ETFE) [0025].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polymethylmethacrylate (PMMA) or polyurethanes (PU) for the transparent polymer substrate in the device of FROLOV as taught by HERMANS, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of VOGELI (US 5554229).
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
Regarding the claimed “wherein the conductive material is a composite comprising a triangular core in contact with at least two reflective surfaces”, FROLOV teaches that the conductive material is a composite (see the nanoparticle silver ink; [0064] The grooves may then be filled with a nanoparticle silver ink), but does not explicitly disclose the claimed “a triangular core in contact with at least two reflective surfaces”.  However, VOGELI discloses an optoelectronic device, wherein the device comprises a polymer layer that directs incident light onto the photoabsorber layer directly beneath it (see Fig 2). The reference teaches that the triangular grooves comprise two reflective surfaces 19 (sidewalls 19 comprise reflective material, C5/L51-56). The reflective surfaces 19 allow for the medium within the grooves to not have to have a lower refractive index than the encapsulating materials (C5/L64-67). Therefore,  it would have been obvious to one having ordinary skill in the art to include the at least two reflective surfaces 19 of VOGELI in the triangular grooves of FROLOV to allow for the medium within the grooves to not have to have a lower refractive index than the materials of the polymer layer.

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of NOWLAN (US 5076857).
	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
FROLOV fails to disclose the aspect ratio of the at least one of the plurality of grooves.  NOWLAN discloses an optoelectronic device analogous to the optoelectronic device of FROLOV (Abstract), wherein the device comprises a transparent substrate that refracts incident light onto the photoabsorber below the substrate (Fig 2). The reference teaches that the transparent substrate comprises triangular grooves. NOWLAN fails to explicitly disclose the height and width ratio of the instant claim.  NOWLAN discloses on figure 3 a groove convergence angle 28 that directly correlates to the ratio of the height and width of the groove structure. Moreover, the convergence angle 28 is a variable that can be modified, among others, by adjusting the ratio of the height and width of the groove, wherein a lower angle are preferred as being more effective than wider angles (C6/21-27). Thusly, the precise ratio of the height and width would have been considered a result effective variable by one having ordinary skill in the art. As such, without showing unexpected results, the claimed ratio of the height and width cannot be considered critical. Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the ratio of the height and width in the triangular groove to obtain the desired convergence angle and operating efficiency since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980) and In re Aller, 105 USPQ 223. Furthermore, the ratio is suitable for the intended purpose of the ratio of the triangular groove of FROLOV. Thusly, it would have been obvious to one having ordinary skill in the art to include the ratio of the triangular grooves of NOWLAN as the aspect ratio of the triangular grooves of FROLOV since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection C.

Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 11.
Modified FROLOV fails to disclose the height and width of the triangular grooves. However, it would have been obvious to one having ordinary skill in the art to include the instant claimed height and width as the height and width of the prior art since the Federal Circuit held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device (directing incident light onto the photoabsorber), the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A.

Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1. 
FROLOV fails to teach the optoelectronic device comprises a lamination layer in contact with the second surface (top surface) of the polymer layer.  NOWLAN discloses an optoelectronic device analogous to the optoelectronic device of FROLOV (Abstract), wherein the device comprises a transparent substrate that refracts incident light onto the photoabsorber below the substrate (Fig 2). The reference teaches that the device comprises a lamination layer 32 (anti-reflective coating layer 32, C4/55-60) in contact with the top surface of the transparent substrate 18 (Fig 2). The antireflective coating layer decreases the reflection of light incident on the top surface of the transparent substrate. Therefore, it would have been obvious to one having ordinary skill in the art to include the antireflective coating layer of NOWLAN on the second surface of the polymer layer of FROLOV to decrease the reflection of light incident on the second surface of the polymer layer (NOWLAN, Fig 2).


Response to Arguments
	Applicant's arguments filed on 06/28/2015 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that “Frolov continues to teach in paragraph [0041] that in order to circumvent the drawbacks of the transparent conductors, Frolov uses "a trasparent substrate with an embedded electrically conductive material" (Frolov, paragraph [0041])”, “If one of ordinary skill in the art were to follow the teachings of Frolove, one would have avoided a transparent conductor as Frolove teaches against it. One would have opted for a transparent insulating subtrate with embedded conducting materials inside, instead of using a transparent conductor layer in the optoelectronic device as described in the present application” in P6-P9, is not persuasive.
	FROLOV discloses “Most prominent examples of such electro-optic devices include photovoltaic devices and light emitting devices; both of these devices make use of so-called transparent conductive oxides (TCO) materials. A number of different TCO materials have been developed in recent years, including tin oxide, indium tin oxide (ITO), zinc oxide and others. All of these materials (transparent conductive oxides (TCO) materials: tin oxide, indium tin oxide (ITO), zinc oxide and others) suffer from the same drawback: in order to increase their conductivity, material thickness or doping concentration has to be increased, which in turn lowers optical transmission trough this material due to excess absorption. The present invention provides a new approach circumventing this issue and avoiding the trade off between high electrical conductivity and high optical transmission” [0040], “shown in cross-section in FIG.7, a transparent substrate 710 with an embedded conducting grid having triangular grooves 715 is disposed on and attached to a photovoltaic device 720, which includes at least two conducting layers 722 and 725, and two semiconductor layers 723 and 724 forming a junction at their interface; The substrate 710 also makes electrical contact with the conducting layer 725, thereby significantly reducing in-series contact resistance of the photovoltaic device 720” [0047], and “providing a composite substrate that includes an optically transparent and electrically insulating base substrate and an electrically conducting grid disposed in grooves located in the base substrate; providing an electro-optical module having at least one transparent conducting layer; and attaching said composite substrate onto said electro-optic module such that electrical contact is established between said grid and said transparent conducting layer of the electro-optic module” [claim 1].  Based on the disclosure above and Fig. 7 of FROLOV, since the high thickness or high doping concentration of transparent conductive oxides (TCO) materials in electro-optic devices lowers optical transmission, the present invention provides an electro-optical module having at least one transparent conducting layer attaching said composite substrate that includes an optically transparent and electrically insulating base substrate and an electrically conducting grid disposed in grooves located in the base substrate such that electrical contact is established between said grid and said transparent conducting layer of the electro-optic module.  Therefore, as discussed in the rejection of claim 1, modified FROLOV teaches a layer of transparent conductor in contact with the photoabsorbing surface and the polymer layer (see the transparent conducting layer 725 in contact with the photoaborbing surface of the two semiconductor layers 723 and 724 and the transparent polymer substrate 710; see Figs. 7, 8; Claim 1, providing an electro-optical module having at least one transparent conducting layer; Claim 20, depositing a transparent conducting layer onto said base substrate; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the transparent conducting material for the conducting layer in the device of FROLOV, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)); wherein the layer of transparent conductor comprises a transparent conductive oxide material, a conductive polymer, or a nanowire mesh	([0040] Various large area electro-optic devices currently utilize thin-layers of optically transparent and electrically conductive materials. Most prominent examples of such electro-optic devices include photovoltaic devices and light emitting devices; both of these devices make use of so-called transparent conductive oxides (TCO) materials; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the transparent conducting oxide for the transparent conducting layer in the device of FROLOV, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).
	
Conclusion
This is a request for continued examination (RCE) of applicant's earlier Application No.16/192,704.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726